Holmes, J.
The only question raised by the report is whether the general words of Pub. Sts. c. 191, § 1, give a lien for labor upon a schoolhouse held by a town for public school purposes. Such a lien seems to have been enforced in Morse v. Newbury School District, 3 Allen, 307, but it does not appear whether the exceptions were broad enough to present this question, and the question is not adverted to in the decision. In Kansas under like circumstances a lien was held to be created, although it was assumed that, by reason of another statute, no process could be issued to enforce it while the building remained the property of the school district. Wilson v. School District, 17 Kans. 104. See McKnight v. Parish of Grant, 30 La. An. 361. But the general current of decisions is against the lien when the property upon which it is asserted is held for public uses. Hovey v. East Provi*295dence, 17 R. I. 80. Leonard v. Brooklyn, 71 N. Y. 498. Brinckerhoff v. Board of Education, 2 Daly, 443; S. C. 37 How. Pr. 499. Patterson v. Pennsylvania Reform, School, 92 Penn. St. 229. Abercrombie v. Ely, 60 Mo. 23. Fatout v. School Commissioners, 102 Ind. 223, 232. Board of Education v. Neidenberger, 78 Ill. 58. Portland Lumbering & Manuf. Co. v. School District, 13 Oregon, 283. Jordan v. Board of Education, 39 Minn. 298. Mayrhofer v. Board of Education, 89 Cal. 110. Knapp v. Swaney, 56 Mich. 345, 347. Platteville v. Bell, 66 Wis. 326, 334. Charnock v. District Township, 51 Iowa, 70. Board of Supervisors v. Gillen, 59 Miss. 198. Hall's Safe & Lock Co. v. Scites, 38 W. Va. 691. Jones, Liens, § 1375. Dillon, Mun. Corp. (4th ed.) § 577. Boisot, Mechanics’ Liens, § 208. Phillips, Mechanics’ Liens, (3d ed.) § 179. The right to take such property on execution is denied on similar grounds. Meriwether v. Garrett, 102 U. S. 472, 501, 513, 525, 526. Foster v. Fowler, 60 Penn. St. 27, 32. Curry v. Savannah, 64 Ga. 290. See Worcester County v. Worcester, 116 Mass. 193; Somerville v. Waltham, 170 Mass. 160; McDonald v. Massachusetts General Hospital, 120 Mass. 432. When we add to the almost unanimous course of decision elsewhere, our own St. 1892, c. 270, which gives a laborer an action against a town on conditions similar to those attached to liens, a statute hardly explicable except on the assumption that it gives the only remedy available, we feel bound to construe Pub. Sts. c. 191, § 1, as not intended to apply to buildings like the schoolhouse in this case.

Judgment on the finding.